      Case 3:20-cv-00323-DPM-PSH Document 15 Filed 12/17/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

EDDIE GIBBS                                                                    PLAINTIFF


v.                               No: 3:20-cv-00323 DPM-PSH


TURNKEY, et al.1                                                           DEFENDANTS

                                            ORDER

            Plaintiff Eddie Gibbs, an inmate at the Greene County Detention Facility,

filed this pro se 42 U.S.C. § 1983 action. Having reviewed Gibbs’ amended

complaint for screening purposes,2 it appears that service is appropriate with respect

to Gibbs’ claims against defendants Turnkey, Glenn, Gibson, Franklen, Bailey, and

Dr. Anthoney. The Clerk of the Court shall prepare summonses for these defendants,

and the United States Marshal is hereby directed to serve a copy of the amended

complaint (Doc. No. 5), and summons on each defendant without prepayment of fees

and costs or security therefor. Service should be attempted through Turn Key Health




        1
            The Clerk of Court is directed to correct the spelling of defendant Gibson’s
name.
        2
        The Prison Litigation Reform Act (PLRA) requires federal courts to screen
prisoner complaints seeking relief against a governmental entity, officer, or employee.
28 U.S.C. § 1915A(a).
     Case 3:20-cv-00323-DPM-PSH Document 15 Filed 12/17/20 Page 2 of 2




Clinics, LLC, c/o Alexandra G. Ah Loy, General Counsel, 19 NE 50th Street,

Oklahoma City, OK 73105.3

      IT IS SO ORDERED this 17th day of December, 2020.




                                        UNITED STATES MAGISTRATE JUDGE




      3
        If the defendant is no longer a Turn Key employee, the individual responding to
service must file a SEALED statement providing the unserved defendant’s last known
private mailing address.
